Exhibit 10.24

 



AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement (the “Amendment”), dated as of
October 13, 2015, is entered into by and between Vringo, Inc., a Delaware
corporation (the “Company”), and Clifford J. Weinstein (the “Executive”), for
purposes of amending the terms of that certain Employment Agreement dated
February 13, 2013, as amended on August 20, 2015 (the “Agreement”).

 

WHEREAS, the Company and Executive desire to extend the expiration date of the
Agreement and amend the bonus and incentive compensation provision by amending
certain terms of the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties amend the Agreement and agree as
follows:

 

1. All capitalized terms not defined herein shall have the same meaning ascribed
to them in the Agreement.

 

2. The following shall replace the first sentence of Section 2 of the Agreement:

 

“The Company hereby agrees to employ Executive, and Executive hereby accepts
employment with the Company, upon the terms set forth in this Agreement, for the
period commencing on the Effective Date and ending on December 31, 2017, unless
sooner terminated in accordance with the provisions of Section 9 below (such
period is the "Employment Period").”

 

3. The following shall be added as the second sentence of Section 5 of the
Agreement:

 

“On or before March 15, 2016, the Compensation Committee shall establish a bonus
plan for the Executive to be eligible to receive an annual performance bonus
(the “Annual Bonus”) for fiscal year 2015 and future years, based on Executive’s
achievement of individual and/or corporate goals to be determined by the
Compensation Committee in consultation with the Chief Executive Officer. The
amount, if any, of the Annual Bonus shall be determined by the Compensation
Committee in its sole discretion based upon achievement of the goals, and shall
be paid to Executive following the close of the fiscal year to which it relates,
and in no event later than March 15th of the calendar year immediately following
the calendar year in which it was earned.  Executive must be employed by Company
on the date of payment in order to be eligible for, and to be deemed as having
earned, such Annual Bonus.”

 

 

 



 

4. Executive acknowledges that this Amendment, the execution thereof, and any
communications or negotiations between Executive and the Company related to this
Amendment or otherwise, do not constitute a Good Reason termination (as defined
in the Agreement) under the Agreement.

 

5. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

6. This Amendment may be executed in one or more counterparts, any one of which
may be by facsimile, and all of which taken together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

  VRINGO, INC.               By:     Name: Andrew Perlman   Title: CEO          
  Clifford J. Weinstein

 



 

 

 